Case 2:19-cv-04928-DRH-SIL Document 17 Filed 01/07/20 Page 1 of 1 PageID #: 102




                                                                                                   Ff LED
                     SCHEDULING ORDER Ul 'T.~anl :l.                                            IN CLERK'S OFFICE
                                                                                           U.S. DISTRICT COURT E.D.N,Y,



DEADLINES & COURT APPEARANCES
                                                                                           *     JAN 07 2020        *
                                                                                           LONG ISLAND OFFICE
  January 6, 2020        :   Exchange of Rule 26(a)(l) disclosures

  February 7, 2020   :       Service of first interrogatories and document demands

  March 13, 2020         :   Responses to first interrngatories and document demands

  April 3 , 2020     :       Motions to join new parties or amend the pleadings

 TBD by Court: Status conference in courtroom 820                S/r) lO e. /D •.,
  June 5, 2020               Completion of depositions

  July 17, 2020              Identification of case-in-chief experts and service of Rule 26 disclosures

  September 18, 2020 :       Identification of rebuttal experts and service of Rule 26 disclosures

  October 30, 2020           Commencement of summary judgment motion practice.

  TBD by Court:              Pretrial conference in courtroom 820




                                                         SO ORDERED
                                                              by
                                                 ~ g e Steven I. Locke                 .
                                                  . !Si STEVEN I. LOCK.E             ...
                                                                    ., 'I   )..V
